Citation Nr: 1026156	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-24 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on unemployability due to 
service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 
1969 and from April 1977 to October 1990.  

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, Florida 
(RO) which granted service connection for PTSD and assigned a 30 
percent evaluation effective April 9, 2007.  

In a subsequent June 2008 rating decision, the RO granted and 
increased 50 percent evaluation for PTSD, effective April 9, 
2007.

Following the decision below, the case is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. for 
further development on the issue of entitlement to TDIU.


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as irritability and angry outbursts; sleep 
impairment; depression and anxiety; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.





CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition of 
the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In a May 2007 letter, VA informed the Veteran of the evidence 
necessary to substantiate his claim, evidence VA would reasonably 
seek to obtain, and information and evidence for which the 
Veteran was responsible.  The May 2007 letter also provided the 
Veteran with notice of the type of evidence necessary to 
establish a disability rating and effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA and private treatment 
records, a VA examination, and a Board hearing transcript have 
been associated with the claims file.  The Board notes 
specifically that the Veteran was afforded a VA examination in 
August 2007.  38 C.F.R. § 3.159(c)(4) (2009).  When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater 
detail below, the Board finds that the VA examination obtained in 
this case is adequate as it is predicated on a review of the 
claims folder and medical records contained therein; contains a 
description of the history of the disability at issue; documents 
and considers the Veteran's complaints and symptoms; fully 
addresses the relevant rating criteria; and contains a discussion 
of the effects of the Veteran's service-connected PTSD on his 
occupational and social activities.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The Veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to appellate 
review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  The percentage 
ratings are based on the average impairment of earning capacity 
and individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).  

VA must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  See Fenderson v. West, 
12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court or 
CAVC) has also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The Board has considered 
whether staged ratings are for consideration; however, the 
evidence of record does not establish distinct time periods where 
the Veteran's service-connected disability results in symptoms 
that would warrant different ratings.

The Veteran was assigned a 50 percent disability rating for PTSD 
under Diagnostic Code 9411.  A 50 percent rating is assigned for 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

A 70 percent disability rating is assigned for occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and inability to establish and maintain 
effective relationships.  Id.

A 100 percent disability rating is assigned total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, or for the veteran's own 
occupation or name.  Id.

In applying the above criteria, the Board notes that when it is 
not possible to separate the effects of the service- connected 
disability from a nonservice-connected disability, such signs and 
symptoms shall be attributed to the service-connected disability.  
See 38 C.F.R. § 3.102 (2009); Mittleider v. West, 11 Vet. App. 
181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) 
(the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected disability 
and a service-connected disability in the absence of medical 
evidence which does so.)

In determining the level of impairment under 38 C.F.R. § 4.130, a 
rating specialist is not restricted to the symptoms provided 
under the diagnostic code, and should consider all symptoms which 
affect occupational and social impairment, including those 
identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates 
that a claimant suffers symptoms or effects that cause an 
occupational or social impairment equivalent to those listed in 
that diagnostic code, the appropriate, equivalent rating is 
assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale 
scores ranging from 1 to 100, reflect "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); See also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  
GAF scores from 71 to 80 reflect transient symptoms, if present, 
and expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family arguments); resulting in no 
more than slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind school work).  DSM-
IV at 46-47.  GAF scores from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Id.  GAF scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co- workers).  Id.  Scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsession rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, inability to keep a job).  Id. GAF scores ranging 
from 31 to 40 reflect some impairment in reality testing or 
communication (e.g., speech which is at times illogical, obscure, 
or irrelevant) or major impairment in several areas such as work 
or school, family relations, judgment, thinking, or mood (e.g., a 
depressed patient who avoids friends, neglects family, and is 
unable to do work).  Id.

The Veteran submitted a February 2007 private neuropsychological 
screening report completed by Dr. L.R.B, a licensed clinical 
psychologist.  The Veteran's history was discussed.  Dr. L.R.B. 
stated that the Veteran had been divorced twice, and lived with 
his third wife.  The Board notes, however, that the record shows 
that the Veteran has been married twice and is currently with his 
second wife.  He was employed as a stocker for Big Lots at the 
time of the examination.  A mental status examination shows that 
the Veteran was alert and oriented with depressed mood and 
affect.  He had reduced eye contact.  The Veteran appeared to 
have an upper average intelligence.  His long term memory was 
intact.  The Veteran understood verbal analogies and interpreted 
proverbs accurately.  His thoughts were organized with no 
evidence of psychosis.  The Veteran acknowledged transient 
suicide ideation with no plan.  He denied having problems with 
substance abuse and denied having legal problems.  Several 
psychological tests were completed and the results of such 
testing were discussed.  The Veteran's scores indicated average 
immediate memory.  Recall was in the mid-average range.  Working 
memory was in the high average range.  Dr. L.R.B. stated that the 
Veteran's scores indicated average general memory skills; 
however, as compared to his above average IQ, these scores 
appeared to be a lower estimate of his intelligence.  Personality 
tests indicated elevations in PTSD, depression, anxiety, 
avoidant, and negativistic scales.  The Veteran's Millon Clinical 
Multiaxial Inventory (MCMI II) personality profile was consistent 
with individuals who evidence guardedness, irritability, and 
agitation, lack of social skills, and flat affect.  Rorschach 
projective tests indicated isolation, anxiety, and depression.  
Millon Behavioral Medicine Diagnostic Inventory (MBMD) medical-
behavioral scales reflected high levels of depression, agitation, 
chronic anxiety, and feeling overwhelmed with memories and 
dreams.  Dr. L.R.B stated that the Veteran's anger was expressed 
in road rage.  The Veteran was assessed with chronic PTSD, and 
adjustment disorder with anxiety and depression.  He had a GAF 
score of 49.

An August 2007 VA examination included a review of the Veteran's 
claims file and medical chart.  Pertinent findings from the 
claims file were discussed by the VA examiner, to include 
statements submitted by the Veteran and findings from Dr. 
L.R.B.'s evaluation.  The Veteran indicated that his social life 
had been impoverished since Vietnam.  He had no friends, 
particularly because of his irritability.  He was prone to road 
rage.  He reported some sleep disturbance.  He avoided crowds.  
The Veteran's wife had encouraged him to seek PTSD treatment due 
to his increasing irritability.  The Veteran had worked at Big 
Lots for the last nine years, though for the last two years, he 
had been working part-time for 25 to 30 hours a week.  The 
Veteran indicated that the company had been cutting expenses by 
cutting staff, and for that reason he no longer worked full-time.  
However, both in his previous full-time work and in the Veteran's 
present part-time work, there had been complaints about the 
Veteran's behavior.  The Veteran reportedly had a "short fuse" 
which led to arguments with customers.  The Veteran indicated 
that after returning from a trip, he was not rehired full time 
and he believed that this was in part due to the aforementioned 
behavior.   The VA examiner stated that the Veteran's nervous 
problems caused some "slowing down" but did not cause any time 
off of work, and caused no other major problems.  The Veteran 
reported that his first marriage ended in divorce after eight 
years; he had one child in that marriage.  His second marriage 
started in 1995.  The Veteran helped raise his stepdaughter, who 
was now an adult, and he was presently living with just his wife.  
In the Veteran's spare time, he watched television, read books, 
surfed the internet, and he sometimes went out to eat with his 
wife.  He did not belong to any groups in the community.  He 
denied ever being suicidal.  The Veteran was noted to have 
increasing problems in his social life due to his irritability.  

A mental status examination shows that the Veteran was alert and 
cooperative.  Sensorium was clear; affect was appropriate and 
tense, but not unduly elated or depressed.  The Veteran denied 
having any problems with uncontrollable worrying or mood swings.  
His eye contact was good.  Thought processes were relevant and 
goal directed.  Memory for recent and remote events appeared to 
be adequate.  The Veteran did well on his screening test and was 
able to name the last four U.S. Presidents and complete serial 
subtraction of 7 from 100.  

The VA examiner stated that the Veteran's PTSD symptoms had been 
increasing over the years and started causing him some problems 
with his employment.  Specifically, the Veteran would become 
overly irritated with customers and would start arguing.  This 
led to some admonishments from his supervisors and possibly led 
to the Veteran's not being rehired on a full time basis.  The 
Veteran was diagnosed with PTSD and he was assigned a GAF score 
of 60 for moderate difficulty in social and occupational 
functioning.  The VA examiner stated that PTSD symptoms had 
equally caused impairment of the Veteran's quality of life and 
employment performance due to his excessive irritability.  This 
had caused complaints from the Veteran's wife, as well as 
customers in the Veteran's place of employment.  

A December 2007 VA psychiatry consult shows that the Veteran was 
referred for a new patient evaluation.  The Veteran reported that 
he had never been in treatment before.  The Veteran reported 
having nightmares and problems with anger.  He got especially 
angry with people who broke the law or cut in line.  He reported 
that he had no friends and that he did not trust people.  The 
Veteran reported having road rage and he reported that he 
sometimes could not control his anger at the workplace.  He 
reported frustration with coworkers, and he reported that his 
coworkers did not understand English and that added to his 
frustration.  The Veteran reported that he used to go hunting and 
fishing, but no longer hunted or fished.  He still loved to read.  
The Veteran reported symptoms of anger and irritability.  He 
denied problems with sleep or concentration.  He denied suicidal 
ideation and denied having any psychotic symptoms.  The Veteran 
denied manic disorder symptoms, and denied panic symptoms.  

A mental status examination shows that the Veteran was 
cooperative and reasonable.  He was alert and oriented in three 
spheres.  His speech was of normal rate, tone, and prosody.  Mood 
was euthymic.  Affect and mood were congruent.  The Veteran's 
thought processes were noted to be circumstantial.  He denied 
delusions, auditory-visual hallucinations, suicidal ideation or 
self-harming thoughts, and homicidal ideation.  Memory cognition 
was intact.  The Veteran acknowledged his problems.  His coping 
skills were very limited. 

The VA physician stated that the Veteran was exhibiting PTSD 
manifested by nightmares, flashbacks, intrusive memories, angry 
outbursts, mood irritability, social isolation, and relationship 
trust issues.  The Veteran also had Axis II avoidant features as 
well as some cluster B traits including narcissistic traits.  The 
Veteran was assessed with a GAF score of 60.

Vet Center records show that the Veteran was initially seen in 
March 2008 for the evaluation of PTSD.  The Veteran reported 
having problems with road rage, nightmares and anxiety.  The 
Veteran reported having no friends and indicated that he did not 
socialize with people.  The Veteran was still working at Big Lots 
at the time of examination. A mental status examination shows 
that the Veteran's appearance was neat.  He was friendly and 
cooperative.  Speech and affect were appropriate. Memory function 
was normal. The Veteran's judgment was good.  There was no 
evidence of thought disorder, to include delusions, disorganized 
thinking, and hallucinations.  The Veteran reported some sleep 
disturbance.  He denied suicidal thoughts, but reported having 
homicidal thoughts, especially on the road.  The severity of the 
Veteran's symptoms was described as moderate.   
 
Vet Center therapy notes dated from 2008 to 2010 show that the 
Veteran continued to have problems with anger outbursts and 
focused on anger and stress reduction.  The Veteran struggled 
with relationship problems with his wife.  He described dealing 
with various family problems.  The Veteran quit his job in 
October 2009 after having an argument with his boss.  A November 
2009 note shows that the Veteran was getting adjusted to 
retirement and helped more around the house with chores. 
 
A January 2010 letter from Dr. L.R.B. shows that the Veteran was 
seen by her for PTSD and major depression.  She indicated that 
the Veteran was seen by her in both individual and group therapy 
for Veterans.  She stated that the Veteran's depression and 
anxiety affect his concentration and communication skills.  He 
continued to have ongoing irritability, sleeplessness, and 
isolation.  She indicated that the Veteran's condition had not 
improved, and that he had a total and permanent disability. 

During a January 2010 Board hearing, the Veteran reported that he 
was unemployed because he lost his temper and he quit.  He had 
worked there for the last 12 years.  The Veteran reported that he 
did not see much of his family.  He had a brother that lived 
about ten minutes away whom he saw three or four times a year. 
The Veteran stated that if it wasn't for his wife, he would not 
have a social life.  The Veteran and his wife indicated that he 
would rather just stay at home.  The Veteran described symptoms 
of irritability, and reported having no friends.  The Veteran 
indicated that in the past, he sped up after being cut off on the 
road, and indicated that he had wrecked two cars in this manner.  
The Veteran reported that prior to quitting his job, he had been 
formally counseled twice because of customer complaints about his 
bad attitude.  The Veteran reported that when he quit, as he was 
walking out, he kicked the plasterboard wall and put a hole in it 
and knocked some merchandise off the shelf.  The Veteran 
indicated that he believed would be okay working by himself or if 
he didn't have a lot of people to deal with, but he could not 
deal with the general public.  

VA treatment records, VA examination reports, Vet Center records, 
private examination reports, and lay testimony show that the 
Veteran's PTSD results in occupational and social impairment with 
reduced reliability and productivity.   His PTSD symptoms include 
irritability and angry outbursts, depression and anxiety, sleep 
impairment, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective relationships.  The 
Veteran's irritability and angry outbursts have affected both his 
occupation and social relationships.  The Veteran reportedly has 
little contact with family members other than his wife and has no 
friends.  The Board finds that the Veteran's PTSD symptomatology 
is most consistent with a 50 percent evaluation for PTSD.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2009).

The Veteran's GAF scores range from 49 to 60 and reflect moderate 
to serious symptoms such or moderate difficulty in social or 
occupational functioning to any serious impairment in social, 
occupational functioning.  See DSM-IV at 46-47.  Although Dr. 
L.R.B. has indicated that the Veteran's symptomatology is 
serious; the Veteran's most recent December 2007 VA mental health 
treatment note and a March 2008 Vet Center intake evaluation 
indicate that the Veteran's PTSD symptomatology continues to be 
moderate in degree.  The majority of the Veteran's GAF scores and 
evaluations reflect moderate PTSD symptomatology.  The Board 
finds that the Veteran's GAF scores and his psychological 
presentation are most consistent with a 50 percent rating for 
PTSD. 

The Board finds that a higher 70 percent evaluation is not 
warranted in the present case where the Veteran's PTSD is not 
shown to result in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to symptoms described 
for a 70 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2009).  Although the Veteran is shown to have deficiencies 
in work, mood, and possibly in family relationships, he was not 
shown to have deficiencies in judgment or thinking.  Mental 
status examinations do not reflect suicidal ideation or 
obsessional rituals.  The Veteran's speech was not illogical, 
obscure, or irrelevant as described for a 70 percent evaluation.  
A March 2008 Vet Center intake shows that the Veteran's judgment 
was good.  There was no evidence of thought disorder shown at the 
time of the Veteran's February 2007 private evaluation, or August 
2007 VA examination.  The Veteran is shown to have symptoms of 
panic and depression; however, his symptoms do not affect his 
ability to function independently, appropriately, and 
effectively.  Mental status examinations do not reflect spatial 
distortion, or neglect of personal appearance or hygiene.  

The Veteran has some difficulty adapting to stressful 
circumstances due to PTSD, as evidenced by his irritably and 
angry outbursts.  This has resulted in road rage and complaints 
at work, and more recently the Veteran's walking out on his job.  
However, the Veteran's symptoms of irritability and angry 
outbursts have already been considered in assigning his 50 
percent evaluation for PTSD.  Although the Veteran's PTSD has 
clearly impacted his performance at his job evidenced by customer 
complaints and reduction of his hours, he was able to maintain 
working at his last job for 12 years prior to quitting.  Although 
the Veteran had little social interaction with people other than 
with his wife, he is not shown to be unable to establish and 
maintain effective relationships.  Vet Center records show that 
he had maintained contact with family members, and the Veteran 
was able to continue his relationship with his wife.  The Board 
finds that the Veteran's overall disability picture is not 
consistent with a higher 70 percent evaluation for PTSD.

The record does not indicate total occupational and social 
impairment, due to such symptoms as described for a 100 percent 
schedular evaluation for PTSD.  Dr. L.R.B. stated that the 
Veteran had total and permanent disability in a January 2010 
statement, but did not provide any clear reasons and bases for 
this determination.  The record also shows that Veteran had 
maintained his previous employment up until October 2009 showing 
that he did not have total occupational impairment due to PTSD as 
contemplated by the schedular criteria.  He was previously 
employed for 12 years at Big Lots.  The Veteran has reported that 
he would probably be able to do a job that did not require 
interaction with the general public.  The majority of the 
Veteran's GAF scores and evaluations indicate that the Veteran's 
symptomatology is moderate in degree, and do not indicate total 
occupational and social impairment.  Further, the Veteran does 
not endorse any of the symptomatology described for a higher 100 
percent schedular evaluation.  The Board finds that the Veteran's 
PTSD symptomatology is not of the severity indicated for a 100 
percent schedular rating.

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Veteran's disability has not been shown to cause 
interference with employment beyond that contemplated by the 
Schedule for Rating Disabilities, has not necessitated frequent 
periods of hospitalization, and has not otherwise rendered 
impractical the application of the regular schedular standards 
utilized to evaluate the severity of the disability.  As shown by 
the discussion above, the Veteran's disability picture adequately 
addressed by the available scheduler rating.  Thus, the Board 
finds that the requirements for referral for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218 (1995); see also Thun v. Peake, 22 Vet. App. 111 
(2008).

C.  Conclusion

The preponderance of the evidence is against finding that the 
Veteran's PTSD warrants a higher rating evaluation.  The appeal 
is accordingly denied.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of equipoise 
of positive and negative evidence to otherwise grant the 
veteran's claim.


ORDER

An initial evaluation for PTSD, in excess of 50 percent, is 
denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009) the United States 
Court of Appeals for Veterans Claims (Court or CAVC) held that a 
claim for a total rating based on unemployability due to service-
connected disability (TDIU), either expressly raised by the 
Veteran or reasonably raised by the record involves an attempt to 
obtain an appropriate rating for a disability and is part of the 
claim for an increased rating.  As noted above, in a January 2010 
letter, Dr. L.R.B., stated that the Veteran's condition had not 
improved and was unlikely to improve in the future; thus, she 
believed that the Veteran had a total and permanent disability.  
Therefore, further development is warranted to ascertain whether 
the Veteran's symptoms attributable to his service-connected 
disabilities render the Veteran unable to obtain and maintain 
gainful employment.

The Court has held that a TDIU claim may not be denied without 
producing evidence, as distinguished from mere conjecture, that a 
veteran's disability does not prevent him from performing work 
that would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 
6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically 
stated that VA has a duty to supplement the record by obtaining 
an examination which includes an opinion on what effect the 
appellant's service-connected disability has on the ability to 
work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 
38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2009); Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  In light of the above, the Board finds that 
the Veteran requires a current VA examination to ascertain 
whether unemployability due to service-connected disability is 
demonstrated.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should send the Veteran a 
duty-to-assist letter on the issue of 
entitlement to a total rating based on 
unemployability due to service-connected 
disability.

2.  The Veteran should be scheduled for an 
appropriate VA examination(s) to determine 
the effect of his service-connected 
disabilities (PTSD, pes planus; bilateral 
hearing loss; tinea cruris of the feet, 
groin, and popliteal areas; and 
hypertension) on employability.  The claims 
folder should be made available to the 
examiner(s).  The examiner(s) should offer 
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran is unable to 
secure or maintain substantially gainful 
employment solely as a result of his 
service-connected disabilities.  The 
examination report must include a complete 
rationale for all opinions and conclusions 
reached.

3.  After taking any further development 
deemed appropriate, the RO/AMC should 
readjudicate the issue on appeal.  If the 
benefit is not granted in full, the Veteran 
and his representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the case is returned to the Board.

The Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


